 

EXHIBIT 10.1

 

WRITTEN CONSENT OF DIRECTORS.

TO CORPORATE ACTION WITHOUT MEETING

OF PHI GROUP, INC.

 

The undersigned, Tam Bui, Henry Fahman, and Frank Hawkins are the only members
of, and, therefore, constitute the Board of Directors of PHI GROUP, INC., a
corporation originally incorporated in the State of Nevada on June 08, 1982 and
domesticated in the State of Wyoming on September 20, 2017 (the “Company”), and
by their signatures below, hereby approve the following resolutions and consent
to their adoption, in lieu of a meeting on this 29th day of June 2020.

 

WHEREAS, on September 20, 2017 the Company filed the “Foreign Profit Corporation
Articles of Domestication” with the Secretary of State of Wyoming to redomicile
the Company according to the laws of Wyoming, ID Number 2017-000769478;

 

WHEREAS, it deems to be in the best interests of the Company and its
shareholders to maintain its corporate registration with the State of Wyoming to
reduce costs and burden;

 

NOW, THEREFORE, BE IT RESOLVED that this Company file a Certificate of
Dissolution with the Nevada Secretary of State to cease its corporate
registration and dissolve the Company in the State of Nevada, effective June 18,
2020.

 

FURTHER RESOLVED that the Company maintain its corporate registration with the
State of Wyoming and operate as a Wyoming corporation henceforth.

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

Dated: June 29, 2020

 

/s/ Tam Bui /s/ Henry D. Fahman Tam Bui, Director   Henry D. Fahman, Director  
    /s/ Frank Hawkins     Frank Hawkins, Director    

 



   

 